OPINION — AG — ** SALE OF BONDS — PROHIBITED BY OKLAHOMA CONSTITUTION ** QUESTIONS REGARDING THE LETTING OF CONTRACTS PAYABLE FROM THE PROCEEDS OF THE SALE OF BONDS AUTHORIZED BY ARTICLE X, SECTION 31 OKLAHOMA CONSTITUTION. HOUSE BILL NO. 9 WHICH STATES " BOND FOR FAITHFUL PERFORMANCE . . . BOND IN A REASONABLE SUM FOR FAITHFUL PERFORMANCE . . . SPECIFIED IN THE SOLICITATION FOR BIDS . . . THE CONTRACTING AUTHORITY SHALL REQUIRE SUCH BOND TO PROTECT THE STATE AGAINST DEFECTIVE MATERIAL AND WORKMANSHIP FOR A PERIOD OF THREE YEARS AFTER SAID ACCEPTANCE OF SAID PROJECT " — IS THIS VIOLATIVE OF ARTICLE X, SECTION 31 ? — NEGATIVE (BONDS, STATE CONTRACTS, MATERIALS, PUBLIC CONTRACTS, SURETY) CITE: 61 O.S. 33 [61-33], ARTICLE X, SECTION 31 (MAINARD KENNERLY)